Citation Nr: 0613296	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death, to include whether the claimant is eligible 
for VA death benefits as a child of the veteran.

2.  Entitlement to accrued benefits payable to the veteran at 
the time of death.

3.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter, 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970. He 
died in July 1992. 
The claimant is the veteran's legitimate daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In a July 2003 statement, the appellant asserted that as a 
reopened claim, her benefits should be payable from the date 
his mother filed the original claim in 1992. The Board notes 
that appellant's argument are pertinent to the assignment of 
the effective dates of an award of benefits, and are somewhat 
premature as no benefits have yet been awarded. The appellant 
is free to raise them in the event that VA benefits are 
awarded.

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Preliminary Matters

Some historical background is helpful in the processing of 
this remand. 

Historically, the appellant's father, the deceased veteran, 
was diagnosed with acute myelogenous leukemia (AML) in 1991, 
and filed a claim for service connection as due to exposure 
to Agent Orange in Vietnam. He later amended his claim to 
include diabetes. The claims were pending adjudication at the 
RO at the time of his death in July 1992. There was no 
autopsy. The certificate of death lists respiratory arrest as 
the immediate cause of death, with cardiac tamponade and AML 
as underlying causes. 

A claim of entitlement to service connection for cause of the 
veteran's death was then initiated in the appellant's behalf 
in 1992, when she was a minor child, by the custodial parent 
(and veteran's ex-wife). A May 1993 rating decision denied 
the claim. 

In May 2002, the custodial parent/appellant's mother filed to 
reopen the claim in the children's behalf. At that time, the 
appellant was well beyond the age of 18 years, and 
reportedly, was a full-time college student. The mother 
asserted that she had filed a substantive appeal in response 
to the statement of the case in 1993, and that her appeal had 
been 'mysteriously dropped' without her consent. In October 
2002 rating decision, the RO denied service connection for 
cause of the veteran's death, granted service connection for 
diabetes under Nehmer. The RO issued a November 2002 
notification letter to the appellant advising of the rating. 

Further to a July 2003 notification to the appellant's mother 
that she no legal standing to appeal the decision in her 
children's behalf, the RO established individual claims for 
the children, and developed the appeals on that basis. In 
November 2002 notification letter, and in a March 2004 
statement of the case, the RO notified the appellant of the 
denial of the reopened claim of entitlement to service 
connection for cause of the veteran's death, and that 
although accrued benefits were payable, the appellant was not 
eligible based on 38 C.F.R. § 3.1000(a)(1)(i) since the 
veteran was married at the time of his death, and the person 
eligible for accrued benefits would be the surviving spouse. 

In a July 2003 statement, the appellant requested that her 
mother be allowed to provide representation in her appeal. 
She also asserted that as a reopened claim, her benefits 
should be payable from the date her mother filed the original 
claim in 1992. 

Additionally, in an April 2004 VA Form 9, substantive appeal, 
(and in supporting statements by the custodial parent), the 
appellant asserted disability related to her father's 
exposure to herbicides in Vietnam service. The Board notes a 
March 2004 response from the RO advising of the procedures to 
apply for this benefit, and forwarding VA Form 21-0304, 
"Application for Benefits for Certain Children with 
Disabilities Born of Vietnam Veterans" to the appellant and 
her sibling.

As to the merits of the claims

The Board finds additional evidentiary development necessary 
prior to adjudication of the claims.

With respect to the appellant's arguments for representation 
by her mother, the Board notes that the appellant's interests 
in VA death benefits are potentially adverse to those of her 
mother inasmuch as appellant's mother also has pending claims 
for VA death benefits. Further, since appellant also executed 
a power of appointment in June 2002, for representation by 
the American Legion, clarification of the appellant's desired 
representation is required on remand.

Although not previously addressed by the RO, the Board notes 
that this case raises the preliminary question of whether the 
appellant/veteran's daughter in this appeal for VA death 
benefits including DIC, accrued benefits,  and chapter 35 
benefits for educational assistance, may properly be 
considered a "child" of the veteran under applicable 
regulations, for eligibility to such benefits. Although the 
RO assigned the date of the appellant's claim in June 2002, 
the appellant has reported in various statements that she had 
given her mother permission to act as her representative in 
filing the May 2002 claim to reopen in her behalf, and there 
are many statements from the appellant, his mother, and his 
sibling, to this effect. The evidence on file includes the 
appellant's birth certificate, with a birth date of December 
1979, making her over 18 years but potentially under 23 at 
the time of the May 2002 claim to reopen. See 38 C.F.R. 
§ 3.57. However, although she reported attendance in the 
university, there is no objective evidence verifying same.

The Board has reviewed the claims folder, and also notes that 
although the appellant was provided some VCAA notifications, 
there is no indication that the appellant was properly 
notified of the provisions governing the preliminary question 
of her eligibility as a "child" of the veteran, and of the 
evidence necessary in this regard, or that she was provided 
adequate opportunity to review and respond, or to submit any 
additional evidence in support of the claim. See 38 C.F.R. 
§ 3.54, 3.57 (a)(2), 3.667 (2005). The appellant should be 
notified of the controlling criteria. In addition, more 
recent legal precedent also requires initial additional 
notifications. See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Further, as the RO has not yet had the opportunity to fully 
adjudicate the preliminary issue of appellant's legal 
entitlement (pre-requisite) to VA death benefits under the 
applicable provisions, which may be dispositive of the 
claims, such opportunity will be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
notifications pertinent to recent Court 
precedent on the reopened claim, to 
include notification of the applicable 
regulatory provisions governing the 
preliminary question of his eligibility as 
a "child" of the veteran for VA death 
benefits. See e.g. 38 C.F.R. § 3.54, 3.57 
(a)(2), 3.667 and all other applicable 
provisions; see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The issue of the appellant's 
representation should be clarified to 
eliminate any potential adverse interests, 
or conflicts of interests.

3. Thereafter, the RO should readjudicate 
the claim for service connection for cause 
of the veteran's death, de novo, to 
include the preliminary issue as to 
eligibility for VA death benefits as a 
"child" of the veteran.  To the extent 
benefits sought are not granted, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case, and provided adequate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration if in order.

The Board intimates no opinion as to the outcome of this 
issue by that action taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


